Peb Curiam.
This appeal involves the same question discussed by this court in Ahrens v. Seattle, ante, p. 168, decided July 14th, 1905; and for the reasons there assigned the cause is remanded to the superior court, with instructions to vacate the judgment confirming the assessment roll, and then proceed to a full trial and judgment upon all questions of law and fact involved in the objections to the assessment, permitting the formal introduction of testimony and hearing and determining the case as is done in equity causes. Appellants shall recover their costs on this appeal.